DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
 	This is in response to applicant’s amendment/response filed on 08/05/2022, which has been entered and made of record.  Claims 1-2 and 11-12 have been amended.  Claims 1-20 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 08/05/2022 have been fully considered but they are not persuasive.
Applicants state that “A person skilled in the art would understand that these figures shows that the display orientation is always aligned with the vertical axis 114 of the user 100 holding the portable electronic device 102, no matter how the portable electronic device 102 is turned: vertical, right sideway, upside-down, left sideway, or tilt in 45 degrees. Therefore, the display orientation of the portable electronic device 102 is not controlled according to the orientation of the user's face detected”.	The examiner disagrees.  Macdougall et al. teach the display orientation of the portable electronic device 102 according to the orientation of the user's face detected (par 007-009, “the image that is captured of the user of the electronic device may include at least a portion of the user's face and/or head. In such implementations, the orientation of the user's face and/or head in the captured image may be determined (e.g., using an AdaBoost process), and the orientation of the electronic device relative to the user may be determined based on the determined orientation of the user's face and/or head in the captured image. For example, the image that is captured of the user of the electronic device may include the user's eyes, the orientation of the user's eyes in the captured image may be determined, and the orientation of the electronic device relative to the user may be determined based on the determined orientation of the user's eyes in the captured image”, par 0042-0044, ““The camera may take one or more still or video images of the user's face, and the orientation of the portable electronic device (or the orientation of the display of the portable electronic device) relative to the user may be determined based on the orientation of the user's face in the still or video image(s) captured by the camera…. The portable electronic device is configured to use the camera 106 to take one or more still or video images of the user 100 and to determine the orientation of the portable electronic device 102 (or the orientation of the display 104) relative to the user 100 by processing the image(s) of the user 100 taken using the camera 106”, par 0071-0072, claim 6, “ In addition to determining the orientation of the electronic device relative to the user based on captured image(s) of the user's face, the orientation of the electronic device relative to the user also may be determined by capturing and processing images that include other features of the user of the electronic device. For example, the orientation of the electronic device relative to the user may be determined by capturing one or more images that include one or more of the user's facial features (e.g., the user's eyes) and determining the orientation of the user's facial features captured in the image(s) relative to the electronic device (or the display of the electronic device)”).
Applicants state that “the contents and images are always maintained in right directions as the user 100 looks on. It includes two portrait orientations (FIG. 1A, and FIG. 1C), and two landscape orientations (FIG. 1B and FIG. 1D), and one non-protrait and non- landscape orientation (FIG. 1E). Therefore, the display orientation does not always maintain the landscape view for the user 100”.	The examiner disagrees.  Macdougall et al. teach the display orientation always maintain the landscape view for the user 100 (Figs 1A-1E, par 0042-0052, par 0069, “portable electronic device 102 has preserved the orientations of the first display element 108 and the second display element 110 relative to the user 100, despite the fact that the portable electronic device 102 has been rotated approximately negative 90.degree. from the orientation of the portable electronic device 102 relative to the user 100 in FIG. 1A”).
Applicants state that “Macdoukall does not teach "the display orientation control module sets an orientation of a display screen of the portable electronic device to always maintain the landscape view for the user accordink to the orientation of the user's face detected". Accordingly, Ho, Macdoukall, Woo, Kempinski, Men,-, Froment, and Simon, taken alone or in combination, do not disclose, teach or suggest at least the limitation of "the display orientation control module sets an orientation of a display screen of the portable electronic device to always maintain the landscape view for the user accordink to the orientation of the user's face detected", as recited in amended independent claim Page 14 of 16Application No: 16/345,717Response to an Office Action dated on June 24, 20221”.
The examiner disagrees.  Applicant did not raise any specific argument or evidence to support his conclusion.  The Examiner directs Applicant to claim rejections for detailed analyses.  Same reason for independent claims 11 and dependent claims 2-10 and 12-20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0104033 to Ho et al. in view of U.S. PGPubs 2010/0066763 to Macdougall et al.

Regarding claim 1, Ho et al. teach a portable electronic device (Fig 1, par 0024,  a “mobile device”), comprising: 
a front facing camera (Fig 1, par 0029, a camera), wherein the front facing camera detects an orientation of a user's face (par 0029-0031, “ image sensor 103 is an IR image sensor and the image sensor is used to capture infrared images used for face detection, facial recognition authentication, and/or depth detection. Other embodiments of image sensor 103 (e.g., an RGB image sensor) may also be contemplated for use in face detection, facial recognition authentication, and/or depth detection as described herein”); and 
a display orientation control module (par 0045-0046, “ data from images of a user captured and processed by ISP 110 and/or SEP 112 (e.g., images captured and processed in a facial recognition authentication process) is used to assist determining orientation of display 108 on device 100. For example, data from captured images of the user may be used to determine an orientation of display 108 (e.g., one of the orientations of display 108 shown in FIGS. 2-5) when data from inertial sensors 109 is ambiguous or inconclusive in determining the orientation of the display”), wherein the display orientation control module sets an orientation of a display screen of the portable electronic device  to always maintain the view for the user according to the orientation of the user's face detected (Figs 2-4, par 0040-0041, par 0074, “then the output of 256 is “Y” and user interface network 206 determines that application user interface 108A has an orientation determined by the face orientation in 260 (e.g., the orientation of the face relative to device 100 in the captured images). In certain embodiments, the orientation of application user interface 108A is determined in 260 by setting the orientation of the application user interface to match the orientation of device 100 relative to the face of the user in the captured images” ….set display user interface 108A based on the orientation of user’s face in view and maintain display user interface 108A in view after rotation event is detected); 
wherein the display orientation control module comprises: a processor, and a non-volatile memory storing an operating system and a display control application (Fig 1, par 0024), wherein the display control application comprises: a display module, when executed by the processor, the display control application causes the processor to perform (par 0035, par 0045-0046):
detecting, by the front facing camera(Fig 1, par 0029, a camera), the orientation of the user's face (par 0005, par 0065-0067, “ face orientation data obtained from a face detection process is used to determine or update the orientation of an application user interface (e.g., text and/or content) being displayed on a display of a device. The face detection process may operate on images of the user captured during a facial recognition process or an attention detection process being operated by a facial recognition network (e.g., an image signal processor network)”); and
setting, by the display module, the orientation of the display screen of the portable electronic device to always maintain the view for the user according to the orientation of the user's face detected, when at least one of a plurality of display event detection sensors detects at least one display event. (Figs 2-4, par 0040-0041, par 0074, “then the output of 256 is “Y” and user interface network 206 determines that application user interface 108A has an orientation determined by the face orientation in 260 (e.g., the orientation of the face relative to device 100 in the captured images). In certain embodiments, the orientation of application user interface 108A is determined in 260 by setting the orientation of the application user interface to match the orientation of device 100 relative to the face of the user in the captured images” ….set display user interface 108A based on the orientation of user’s face in view and maintain display user interface 108A in view after rotation event is detected).
But Ho et al. keep silent for teaching wherein the display orientation control module sets an orientation of a display screen of the portable electronic device  to always maintain the landscape view for the user according to the orientation of the user's face detected, setting, by the display module, the orientation of the display screen of the portable electronic device to always maintain the landscape view for the user according to the orientation of the user's face detected, when at least one of a plurality of display event detection sensors detects at least one display event. 
    PNG
    media_image1.png
    199
    584
    media_image1.png
    Greyscale

In related endeavor,  Macdougall et al. teach wherein the display orientation control module sets an orientation of a display screen of the portable electronic device  to always maintain the landscape view for the user according to the orientation of the user's face detected (par 0006-0009, “the image that is captured of the user of the electronic device may include at least a portion of the user's face and/or head. In such implementations, the orientation of the user's face and/or head in the captured image may be determined (e.g., using an AdaBoost process), and the orientation of the electronic device relative to the user may be determined based on the determined orientation of the user's face and/or head in the captured image. For example, the image that is captured of the user of the electronic device may include the user's eyes, the orientation of the user's eyes in the captured image may be determined, and the orientation of the electronic device relative to the user may be determined based on the determined orientation of the user's eyes in the captured image”, Figs 1A-1E, par 0040, par 0042-0052, par 0069, “The camera may take one or more still or video images of the user's face, and the orientation of the portable electronic device (or the orientation of the display of the portable electronic device) relative to the user may be determined based on the orientation of the user's face in the still or video image(s) captured by the camera…. The portable electronic device is configured to use the camera 106 to take one or more still or video images of the user 100 and to determine the orientation of the portable electronic device 102 (or the orientation of the display 104) relative to the user 100 by processing the image(s) of the user 100 taken using the camera 106 ….By capturing one or more images of the user 100 with the camera 106 and processing the image(s) captured by the camera 106, the portable electronic device 102 can determine that the vertical axis 112 of the portable electronic device 102 (or display 104) is aligned with the vertical axis 114 of the user's face. Therefore, the portable electronic device 102 has aligned the orientation of the first display element 108 and the second display element 110 on the display 104 with the vertical axis 114 of the user's face such that the top of the first display element 108 is aligned with the top of the user's face and the bottom of the first display element 108 is aligned with the bottom of the user's face and the top of the second display element 110 is aligned with the top of the user's face and the bottom of the second display element 110 is aligned with the bottom of the user's face ….portable electronic device 102 has preserved the orientations of the first display element 108 and the second display element 110 relative to the user 100, despite the fact that the portable electronic device 102 has been rotated approximately negative 90.degree. from the orientation of the portable electronic device 102 relative to the user 100 in FIG. 1A” …..display element is always maintained in landscape based on orientation of user’s face through identified vertical axis of user’s face according user’s setting)
setting, by the display module, the orientation of the display screen of the portable electronic device to always maintain the landscape view for the user according to the orientation of the user's face detected, when at least one of a plurality of display event detection sensors detects at least one display event (par 0006, par 0040, par 0051, “the portable electronic device 102 may be configured only to display display elements in one of a landscape or a portrait orientation relative to the display 104” … allow user to set landscape view for display element (see Fig 1, display element 110), Figs 1A-1E, par 0043-0052, par 0069, par 0076, “portable electronic device 102 has preserved the orientations of the first display element 108 and the second display element 110 relative to the user 100, despite the fact that the portable electronic device 102 has been rotated approximately negative 90.degree. from the orientation of the portable electronic device 102 relative to the user 100 in FIG. 1A”, par 0071-73, claim 6, “ In addition to determining the orientation of the electronic device relative to the user based on captured image(s) of the user's face, the orientation of the electronic device relative to the user also may be determined by capturing and processing images that include other features of the user of the electronic device. For example, the orientation of the electronic device relative to the user may be determined by capturing one or more images that include one or more of the user's facial features (e.g., the user's eyes) and determining the orientation of the user's facial features captured in the image(s) relative to the electronic device (or the display of the electronic device)”.….display element 110 is always maintained in landscape based on orientation of user’s face according user’s setting after the change of orientation event between user and mobile device is detected).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ho et al. to include wherein the display orientation control module adjusts display orientation to always maintain the landscape view for the user according to the orientation of the user's face detected as taught by Macdougall et al. to adjusted relative to the display component of the electronic device based on the determined orientation of the electronic device relative to the user according user’s setting. 

Regarding claim 2, Ho et al. as modified by Macdougall et al. teach all the limitation of claim 1, and further teach wherein the setting, by the display module, the orientation of the display Page 2 of 16Application No: 16/345,717 Response to an Office Action dated on June 24, 2022 screen of the portable electronic device to always maintain the landscape view for the user according to the orientation of the user's face detected comprises: setting, by the display module, the orientation of the display screen of the portable electronic device into the landscape view for the user according to the orientation of the user's face detected (Ho et al.: par 0026-0027, maintain display user interface 108A in landscape view after rotation event is detected, Macdougall et al.: Figs 1A-1E, par 0043-0052, par 0069, par 0072, par 0076, claim 6, display element is always maintained in landscape based on orientation of user’s face according user’s setting after the change of orientation event between user and mobile device is detected).

Regarding claim 3, Ho et al. as modified by Macdougall et al. teach all the limitation of claim 1, and further teach wherein the portable electronic device comprises: a lightweight, electrically-powered electronic device functionally capable of communications, data processing and data utility (Ho et al.: par 0024, Macdougall et al.: par 0037).

Regarding claim 4, Ho et al. as modified by Macdougall et al. teach all the limitation of claim 3, and further teach wherein the portable electronic device comprises at least one of: a smartphone; a tablet computer; an electronic reader; a global positioning system (GPS) receiver; a medical device; a digital camera; a video camera; and a handheld computer game console (Ho et al.: par 0024, “Examples of mobile devices include mobile telephones or smart phones, and tablet computers”, Macdougall et al.: par 0037, “Many portable electronic devices including, for example, mobile telephones, portable digital assistants, portable music players (e.g., MP3 players), handheld computers, palmtop computers, and laptop computers include display components (e.g., liquid crystal displays (LCDs), organic light emitting diode (OLED) displays, plasma display panels (PDPs)) that display content and facilitate user interaction with the devices”).

Regarding claims 11-14, the method claims 11-14 are similar in scope to claims 1-4 and are rejected under the same rational.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0104033 to Ho et al. in view of U.S. PGPubs 2010/0066763 to Macdougall et al., further in view of U.S. PGPubs 2014/0347282 to Woo.

Regarding claim 5, Ho et al. as modified by Macdougall et al. teach all the limitation of claim 1, and further teach wherein the plurality of display event detection sensors comprises: one or more front facing cameras (Ho et al.: par 0024, Macdougall et al.: par 0113); one or more magnetometers (par 0030); one or more accelerometers (Ho et al.: par 0028, Macdougall et al.: par 0086); and one or more touch screen sensors (Ho et al.: par 0025, Macdougall et al.: par 0112), but do not explicitly teach wherein the plurality of display event detection sensors comprises: one or more magnetometers.
In related endeavor, Woo further teaches wherein the plurality of display event detection sensors comprises: one or more front facing cameras (par 0015, par 0035); one or more magnetometers (par 0030); one or more accelerometers (par 0030, par 0034); and one or more touch screen sensors (par 0033, par 0036).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ho et al. as modified by Macdougall et al. to include wherein the plurality of display event detection sensors comprises: one or more magnetometers as taught by Woo to detect orientation information of the portable terminal based on the sensors, and changes a view mode of a screen base on the detected orientation information.

Regarding claim 15, Ho et al. as modified by Macdougall et al. teach all the limitation of claim 11, the method claim 15 is similar in scope to claim 5 and is rejected under the same rational.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0104033 to Ho et al. in view of U.S. PGPubs 2010/0066763 to Macdougall et al., further in view of U.S. PGPubs 2014/0347282 to Woo, further in view of U.S. PGPubs 2015/0128075 to Kempinski.

Regarding claim 6, Ho et al. as modified by Macdougall et al. and Woo teach all the limitation of claim 5, but keep silent for teaching wherein the front facing camera comprises at least one of: an optical imaging device; a laser imaging device; and an infrared imaging device
In related endeavor, Kempinski teaches wherein the front facing camera comprises at least one of: an optical imaging device; a laser imaging device; and an infrared imaging device (par 0031, par 0046, “Video camera 112 may be understood to include any device (e.g., operating to acquire images using visible, infrared, or other radiation), such as a camera, three-dimensional imager, Infra Red light emitting diode (IR LED), scanner, or other device a that is capable of acquiring a series of frames that contain images, or other spatial information, regarding an imaged object, such as a user's eyes, face, head, or body”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ho et al. as modified by Macdougall et al. and Woo to include wherein the front facing camera comprises at least one of: an optical imaging device; a laser imaging device; and an infrared imaging device as taught by Kempinski to accurately track gaze direction to modify the display content to provide comfortably view in a limited size screen display of a mobile device.
Regarding claim 16, Ho et al. as modified by Macdougall et al. and Woo teach all the limitation of claim 15, the method claim 16 is similar in scope to claim 6 and is rejected under the same rational.

Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0104033 to Ho et al. in view of U.S. PGPubs 2010/0066763 to Macdougall et al., further in view of U.S. PGPubs 2014/0347282 to Woo, further in view of China PGPubs CN103376893 to Meng et al.

Regarding claim 7, Ho et al. as modified by Macdougall et al. and Woo teach all the limitation of claim 5, and Woo further teach wherein the display event comprises: the portable electronic device is tilted in a predetermined angle (par 0038, par 0046-0047, par 0070); and the portable electronic device is turned around (par 0038, par 0046-0047, par 0051, par 0070, claim 7), but keep silent for teaching the front facing cameras of the portable electronic device is blocked in a predetermined duration of time.
In related endeavor, Meng et al. teach the front facing cameras of the portable electronic device is blocked in a predetermined duration of time (par 0069-0072, “by the state that is arranged on the gravity sensor judgement terminal on the terminal.
When photographing module is closed, then can't detect by photographing module user's human eye direction. when terminal is in erectility, present display frame in perpendicular screen mode, when terminal is in edge-on state, present display frame in horizontal screen mode, finish current flow process” …. generate events to adjust display layout when photographing module is closed (means blocked)).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ho et al. as modified by Macdougall et al. and Woo to include the front facing cameras of the portable electronic device is blocked in a predetermined duration of time as taught by Meng et al. to provide an extract detected method using gravity sensor to adjust the display content when camera sensor is blocked/disable to meet the visual habits of the user and improve the user experience.

Regarding claim 8, Ho et al. as modified by Macdougall et al., Woo, and Meng et al. teaches all the limitation of claim 7, and Woo further teach wherein the tilting and the turning of the portable electronic device are detected by at least one of (par 0038, par 0046-0047, par 0070, “when the locations of the eyes of the user are detected, the calculator 240 compares a connection line of the two eyes of the user with a reference line based on a horizontal line corresponding to the orientation of the portable terminal. When an angle (slope) of the connection line is less than a reference angle (e.g., 45.degree.), the calculator 240 determines a current view mode as a reference view mode. The calculator 240 compares a connection line of the two eyes of the user with a reference line based on a horizontal line corresponding to the orientation of the portable terminal. When an angle (slope) of the connection line is equal to or greater than a reference angle (e.g., 45.degree.), the calculator 240 may change a current view mode and determine the changed view mode as a reference view mode”): a front facing camera (par 0015, par 0035), a magnetometer (par 0030); and an accelerometer (par 0030, par 0034); and a touch screen sensor (par 0033, par 0036). This would be obvious for the same reason given in the rejection for claim 5.

Regarding claims 17-18, Ho et al. as modified by Macdougall et al. and Woo teach all the limitation of claim 15, the method claims 17-18 are similar in scope to claims 7-8 and are rejected under the same rational.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0104033 to Ho et al. in view of U.S. PGPubs 2010/0066763 to Macdougall et al., further in view of U.S. Patent 9,262,999 to Froment et al., further in view of U.S. PGPubs 2003/0223622 to Simon et al.

Regarding claim 9, Ho et al. as modified by Macdougall et al. teach all the limitation of claim 1, and Ho et al. further teach wherein detecting, by the front facing camera, the orientation of the user's face comprises: detecting one or more facial characters of the user's face (par 0049), but keep silent for teaching detecting one or more facial characters of the user's face including detecting hair line; eye line; eyebrow line; nose; neck; shoulder; and any combination thereof.
In related endeavor, Froment et al. teach detecting one or more facial characters of the user's face including detecting hair line; eye line; nose; shoulder; and any combination thereof (col 2:13-27, col 4:31-49, col 12:4-10, “The feature data 820 may include data representative of the user's 102 features, for example, the user's 102 eyes, mouth, ears, nose, shoulders of the user, a hat worn by the user, facial hair of the user, jewelry worn by the user, or glasses worn by the user, and so forth. The feature data 820 may include first eye data representative of the user's 102 first eye, and second eye data representative the user's 102 second eye”).

    PNG
    media_image2.png
    496
    400
    media_image2.png
    Greyscale

In related endeavor, Simon et al. teach detecting one or more facial characters of the user's face including detecting hair line; eye line; eyebrow line; nose; neck; and any combination thereof (Figs 4-5, par 0011, par 0050-0051, detecting the user's hair line, eye line; eyebrow line; nose; and neck).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ho et al. as modified by Macdougall et al. to include detecting one or more facial characters of the user's face including detecting hair line; eye line; nose; shoulder; and any combination thereof as taught by Froment et al. to accurately generate the feature data include data representative of the user's eyes, mouth, nose, ears, shoulders of the user, a hat worn by the user, facial hair of the user, jewelry worn by the user, or glasses worn by the user, and so forth based on image data acquired with a camera. 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ho et al. as modified by Macdougall et al. and Froment et al. to include detecting one or more facial characters of the user's face including detecting hair line; eye line; eyebrow line; nose; neck; and any combination thereof as taught by Simon et al. to detect the feature data include hair line; eye line; eyebrow line; nose; neck; and any combination thereof based on image data acquired with a camera to develop a system that uses automated and semi-automated portrait image enhancement methods to enable the facile retouching of portraits. 

Regarding claim 19, Ho et al. as modified by Macdougall et al. teach all the limitation of claim 11, the method claim 19 is similar in scope to claim 9 and is rejected under the same rational.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0104033 to Ho et al. in view of U.S. PGPubs 2010/0066763 to Macdougall et al., further in view of U.S. PGPubs 2003/0223622 to Simon et al.

Regarding claim 10, Ho et al. as modified by Macdougall et al. teach all the limitation of claim 1, but keep silent for teaching wherein the portable electronic device comprises an image enhancement device.
In related endeavor, Simon et al. teach wherein the portable electronic device comprises an image enhancement device (abstract, par 011, provide enhance function of a photographed image for display).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ho et al. as modified by Macdougall et al. to include wherein the portable electronic device comprises an image enhancement device as taught by Simon et al. to develop a system that uses automated and semi-automated portrait image enhancement methods to enable the facile retouching of portraits producing an enhanced digital image from the digital image. 

Regarding claim 20, Ho et al. as modified by Macdougall et al. teaches all the limitation of claim 11, the method claim 20 is similar in scope to claim 10 and is rejected under the same rational.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616